Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant may have intended for the limitation reading “a third segment is  selectively connectible with the second segment distal from the first segment” to have read: “a third segment selectively connectible with the second segment distal from the first segment”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claims 5 and 10, reading: “the latch includes a latch head connected with the arm and defining an abutment surface” and “the abutment surface is defined (at least partially) in a recess of the arm” (respectively) are unclear.  In Claim 5 it appears that the head is connected to the arm and that the head is the part that defined the abutment surface.  However in claim 10 it is claimed that the abutment surface is defined by the arm.  It is unclear how the abutment surface is defined by the latch head, which is not part of the arm, and also defined by the arm, except inasmuch as when the parts are connected the latch head connects with and the partially defined the arm.  For purposes of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 0311975, Wallace in view of PGPUB 20020081165, Hecht.  
Regarding Claim 1, Wallace discloses a segmented tool, comprising: a first segment (24), a second segment (23) for selective connection with the first segment (page 1, col. 90-105), wherein at least one of the first and second segments includes a working surface (Teeth), and a connection system (41-43 and 31-36) comprising complementary portions of each of the first and second segments for engagement together to selectively connect the first and second segments to define a working length along a longitudinal direction (page 1, col. 85-106), the complementary portion of one of the first and second segments including a latch (34 and 43) extending for engagement with the other of the first and second segments (page 1, col. 85-105). 
Wallace lacks the apparatus having the latch configured for resilient deflection to selectively interlock with the other of the first and second segments.
Hecht discloses a cutting tool, which like the cutter apparatus of Wallace includes connectable portions of one blade portion to another blade portion, and discloses that in such an assembly it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace by including the latch (e.g. combination of the parts 41 and 32 and 31) be configured for resilient deflection (e.g. by having the parts 32 and 31 be resilient to resiliently deform to more securely engage the part 41)  to selectively interlock with the other of the first and second segments in order to securely latch one part to another as taught by Hecht.
Regarding Claim 2, the latch includes an arm extending along the longitudinal direction (41).
Regarding Claim 3, the arm extends undeflected along a working plane oriented with the working surface (fig.8).
Regarding Claim 4, the working plane is oriented orthogonally relative to resilient deflection of the latch for latching (as modified in view of the teachings of Hecht the parts 32 and 31 deflect upwardly and downwardly as shown in the arrows of the annotated figure, which is orthogonal to the working plane).

    PNG
    media_image1.png
    199
    630
    media_image1.png
    Greyscale

Regarding Claim 5, the latch includes a latch head (portion of 41 that abuts space between parts 31 -32) connected with the arm and defining an abutment surface (combination of the space between parts 31 and 32 and part 34 and portion of surface which engages portion 42) for engagement with the 
Regarding Claim 6, the abutment surface faces towards the arm (fig 2).
Regarding Claim 7, the abutment surface is defined for engagement with a key (43) of the other of the other one of the first and second segments, the key defining a complementary abutment surface for engagement with the abutment surface of the latch head (fig 2).
Regarding Claim 8, the latch (as modified in view of Hecht) is configured for resilient lateral deflection misaligning the latch head and the key along the longitudinal direction to permit the latch head and key to pass each other along the longitudinal direction (since as modified the space between the parts 31 and 32 resiliently deflect to accept the part 41).
Regarding Claim 9, the latch and the key are aligned along the longitudinal direction without lateral deflection of the latch (since the parts 43 and 34 are not designed nor modified to deflect).
Regarding Claim 10, the abutment surface is defined (at least partially) in a recess of the arm (As best understood, via the parts being connected, ass 112 interpretation and annotated fig 8)

    PNG
    media_image2.png
    278
    415
    media_image2.png
    Greyscale

Regarding Claim 11,  the key (43) includes a ramp angled across the longitudinal direction to encourage lateral deflection of the latch under longitudinal force between the head and the other of the 
Regarding Claim 12, the head includes a ramp angled across the longitudinal direction to encourage lateral deflection of the latch under longitudinal force between the head and the other of the first and second segments for latching (see annotated fig below, the part pointed to would encourage deflection as the latch is modified to deflect in view of hecht).

    PNG
    media_image3.png
    278
    415
    media_image3.png
    Greyscale

Regarding Claim 13, the latch is undeflected in an interlocked state between the first and second segments (since as modified by Hecht the deflection only happens during the connection of the parts).
Regarding Claim 14, at least one of the first and second segments includes a connection head (e.g. combination of parts 41-43) and the other of the first and second segments includes a receiver configured to receive the connection head (e.g. combination of parts 31-34).
Regarding Claim 15, the connection head and the receiver collectively define a fulcrum connection by engagement therebetween to permit pivoting of the first and second segments relative to each other about the fulcrum connection to pass the latch around a key of the other of the first and second segments (when connecting the parts 24 and 23 together the hook 43 allows for pivoting of the part 24 relative to the part 23).

Regarding Claim 17, each of the tongue and groove are formed centrally to define the tongue and groove connection symmetrically (fig 2)). 
Regarding Claim 18, the connection head includes a number of knuckles (41 and 43) and the receiver includes a number of detents (34 and space between parts 32-31), each detent arranged to receive a corresponding one of the knuckles (fig 1-8).
Regarding claim 19, a tongue and groove connection is formed between at least one of the knuckles and the complementary detent (fig 1).
Regarding claim 20, a third segment (22) is selectively connectible with the second segment distal from the first segment (see annotated fig 8 below).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 0853282, 2931674, 0201444, 1718746, disclose segmented saws, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/16/2021